                                                                                                 Case 2:20-cv-00861-JCM-EJY Document 45 Filed 04/16/21 Page 1 of 2



                                                                                           1   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           2   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           4   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           5   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
                                                                                           6
                                                                                               Attorney for Defendant
                                                                                           7   Portfolio Recovery Associates, LLC

                                                                                           8                                 UNITED STATES DISTRICT COURT
                                                                                           9                                  FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               DELANIE BUTLER and JOHN ROBINSON,                    Case No.: 2:20-cv-00861-JCM-EJY
                                                                                          11   individually and on behalf of all similarly
                                                                                               situated class and collective action members,
                                                                                          12                                                      MOTION AND PROPOSED ORDER FOR
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                      Plaintiffs,                  WITHDRAWAL OF ERICA J. CHEE AS
                                                                                          13                                                      COUNSEL OF RECORD AND REMOVAL
                                                         Telephone: 702.369.6800




                                                                                               vs.                                                    FROM CM/ECF SERVICE LIST
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                               PORTFOLIO RECOVERY ASSOCIATES,
                                                                                          15   LLC, a Delaware Limited Liability Company;
                                                                                               DOES I through X, inclusive; ROE
                                                                                          16   CORPORATIONS I through X inclusive,

                                                                                          17                          Defendants.

                                                                                          18
                                                                                                      Pursuant to Local Rule IA 11-6(b), Dana B. Salmonson of the law firm of Ogletree, Deakins,
                                                                                          19
                                                                                               Nash, Smoak & Stewart, P.C., hereby requests that Erica J. Chee be removed from the instant action
                                                                                          20
                                                                                               as an attorney of record for Defendant Portfolio Recovery Associates (“Defendant”) as Ms. Chee
                                                                                          21
                                                                                               is no longer with the firm.
                                                                                          22
                                                                                                      This Motion is made in good faith and will not result in the delay of discovery, trial, or any
                                                                                          23
                                                                                               hearing in this case. Defendant will continue to be represented by Dana B. Salmonson.
                                                                                          24
                                                                                               ...
                                                                                          25
                                                                                               ...
                                                                                          26
                                                                                               ...
                                                                                          27
                                                                                               ...
                                                                                          28
                                                                                                 Case 2:20-cv-00861-JCM-EJY Document 45 Filed 04/16/21 Page 2 of 2



                                                                                           1           Dana B. Salmonson also respectfully requests that Ms. Chee be removed from the CM/ECF
                                                                                           2   filing notification in this matter.
                                                                                           3           DATED this 15th day of April, 2021.
                                                                                           4                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5
                                                                                                                                     /s/ Dana B. Salmonson
                                                                                           6                                         Dana B. Salmonson
                                                                                           7                                         Nevada Bar No. 11180
                                                                                                                                     Wells Fargo Tower
                                                                                           8                                         Suite 1500
                                                                                                                                     3800 Howard Hughes Parkway
                                                                                           9                                         Las Vegas, NV 89169
                                                                                                                                     Attorneys for Defendant Portfolio Recovery Associates, LLC
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                                             ORDER
                                                                                          12           IT IS SO ORDERED.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                                                                                                            ____________________________________
                                                         Telephone: 702.369.6800




                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                                DATED: April 16, 2021

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
